DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 8, 21-30, and 32 (renumbered 1-15) are allowed.  The following is an examiner’s statement of reasons for allowance: the general manufacture of motorcycle tires having (a) a distance between a carcass maximum section width position and a bead core center of gravity point is greater than 0.5 and less than 1.0 times a distance between a bead core center of gravity point and a tread edge and (b) a height of a carcass maximum section width position is greater than 0.5 and less than 1.0 times a height of a tread edge is known, as shown for example by Kawai (JP 03273909).  It is further evident from the figures of Kawai that a bead apex rubber has a height in the vicinity of a rim flange height.  In such an instance, however, one of ordinary skill in the art at the time of the invention would not have found it obvious to form a single tire having the claimed combination of structural limitations (that being a narrow range for each of the aforementioned quantitative relationships, as claimed, in combination with a single carcass ply having a specific turnup end arrangement).        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 30, 2021